Case 4:20-mc-00038-ALM-CMC Document 16 Filed 05/08/20 Page 1 of 3 PageID #: 156




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

  DAVID FOLKENFLIK; NATIONAL                     §
  PUBLIC RADIO, INC.; EDITH                      §
  CHAPIN; LESLIE COOK; AND                       §
  PALLAVI GOGOI,                                 §
                                                 §         CIVIL ACTION NO.
         Movants,                                §         4:20-MC-00038-ALM
                                                 §
  V.                                             §
                                                 §
                                                 §
  KIM SAMS,                                      §         Ancillary to CIVIL ACTION NO.
                                                 §         4:18-CV-00442-ALM (E.D. Tex.)
                                                 §
         Respondent.                             §



    UNOPPOSED MOTION TO FILE REPLY IN SUPPORT OF MOTION TO COMPEL
     KIM SAMS TO COMPLY WITH FED. R. CIV. P. 45 SUBPOENA UNDER SEAL


         Movants David Folkenflik, National Public Radio, Inc., Edith Chapin, Leslie Cook, and

  Pallavi Gogoi (collectively, “NPR”), respectfully request that the Court permit them to file their

  Rely in Support of Motion to Compel Kim Sams to Comply with Fed. R. Civ. P. 45 Subpoena

  and accompanying exhibits (“Reply Brief”) under seal. NPR’s filing relies on and discloses

  documents and information that have been designated confidential pursuant to the Stipulated

  Protective Order entered in the ancillary case, Butowsky v. Folkenflik, 4:18-cv-442-ALM, on

  August 8, 2019 (Dkt. 67).

         Accordingly, NPR respectfully requests that this Court grant leave to seal NPR’s Reply

  Brief. Movants will file a redacted version of the Reply Brief publicly within two days pursuant

  to this Court’s local rule CV-5(a)(7)(E) regarding filing of documents under seal.


  MOVANTS’ MOTION TO FILE REPLY IN SUPPORT OF
  MOTION TO COMPEL KIM SAMS TO COMPLY WITH
  FED. R. CIV. P. 45 SUBPOENA UNDER SEAL                                                     PAGE 1
Case 4:20-mc-00038-ALM-CMC Document 16 Filed 05/08/20 Page 2 of 3 PageID #: 157



                                                Respectfully submitted,

                                                By: /s/ Laura Lee Prather
                                                Laura Lee Prather
                                                State Bar No. 16234200
                                                laura.prather@haynesboone.com
                                                Wesley D. Lewis
                                                State Bar No. 24106204
                                                wesley.lewis@haynesboone.com
                                                HAYNES AND BOONE, LLP
                                                600 Congress Avenue, Suite 1300
                                                Austin, Texas 78701
                                                Telephone:     (512) 867-8400
                                                Telecopier: (512) 867-8470

                                                David H. Harper
                                                State Bar No. 09025540
                                                david.harper@haynesboone.com
                                                Stephanie Noelle Sivinski
                                                State Bar No. 24075080
                                                stephanie.sivinski@haynesboone.com
                                                2323 Victory Avenue, Suite 700
                                                Dallas, Texas 75219
                                                Telephone: (214) 651-5000
                                                Telecopier: (214) 651-5940

                                                Attorneys for Movants



                               CERTIFICATE OF CONFERENCE

          The undersigned Counsel for Movants certifies that on May 8, 2020, counsel for Movants
  conferred with John Leslie, counsel for Ms. Sams. Ms. Sams is unopposed to the relief sought
  herein.


                                                /s/ Laura Lee Prather
                                                Laura Lee Prather




  MOVANTS’ MOTION TO FILE REPLY IN SUPPORT OF
  MOTION TO COMPEL KIM SAMS TO COMPLY WITH
  FED. R. CIV. P. 45 SUBPOENA UNDER SEAL                                                  PAGE 2
Case 4:20-mc-00038-ALM-CMC Document 16 Filed 05/08/20 Page 3 of 3 PageID #: 158



                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on May 8, 2020, a true and correct copy of the foregoing
  document was forwarded via e-filing to counsel of record.

                                                /s/ Laura Lee Prather
                                                Laura Lee Prather




  MOVANTS’ MOTION TO FILE REPLY IN SUPPORT OF
  MOTION TO COMPEL KIM SAMS TO COMPLY WITH
  FED. R. CIV. P. 45 SUBPOENA UNDER SEAL                                                 PAGE 3
